Citation Nr: 1528341	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  14-07 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial rating greater than 10 percent for tinnitus.  

3.  Entitlement to an effective date earlier than March 20, 2012 for the grant of service connection for bilateral hearing loss.

4.  Entitlement to an effective date earlier than March 20, 2012 for the grant of service connection for tinnitus.  


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from July 1989 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDINGS OF FACT

1.  On VA examination in November 2012, the Veteran had level I hearing in both ears, which corresponds to a noncompensable rating.  

2.  The Veteran is currently receiving the maximum schedular rating available for tinnitus.   

3.  The Veteran's original claim for compensation was received on March 20, 2012; an informal claim was not received within the one year prior.    


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2014).  

2.  The criteria for an initial rating greater than 10 percent for tinnitus are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).  

3.  The criteria for an effective date prior to March 20, 2012, for the grant of service connection for bilateral hearing loss are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014). 

4.  The criteria for an effective date prior to March 20, 2012, for the grant of service connection for tinnitus are not met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in April 2012, prior to the rating decision in question, VA notified the Veteran of the information and evidence needed to substantiate and complete a service connection claim.  This letter also provided notice as to how VA assigns disability ratings and effective dates.  The appeal issues are downstream issues in that they arose following the initial grants of service connection.  Additional notice is not required.

VA has also satisfied its duty to assist.  The claims folder contains service treatment records and the Veteran has not identified additional relevant records that need to be obtained.  The Veteran underwent a VA examination in November 2012.  The examination includes objective findings necessary for rating purposes and discusses the functional effects due to the Veteran's hearing impairment.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Veteran has not asserted worsening of his conditions and additional examination is not necessary.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c) (2014).  



Analysis

In November 2012, the RO granted service connection for bilateral hearing loss (0 percent) and for tinnitus (10 percent), both effective from March 20, 2012.  The Veteran disagreed with the assigned ratings and effective dates and subsequently perfected this appeal.  

Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

	i. Bilateral hearing loss

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz ; puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).

On VA examination in November 2012, puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
5
20
55
LEFT
5
10
5
50

The average decibel loss was calculated as 21 in the right ear and 18 in the left ear.  Speech recognition scores pursuant to the Maryland CNC were 100 percent in both ears.  Diagnosis was sensorineural hearing loss in both ears.  An exceptional pattern of hearing impairment was not shown.  The Veteran denied that his hearing loss impacted the ordinary conditions of daily life, including his ability to work.    

Considering the results of the November 2012 VA examination under Table VI, the Veteran has level I hearing in both ears.  This corresponds to a noncompensable rating.  Under a mechanical application of the rating schedule, a higher schedular evaluation is not warranted at any time during the appeal period.  See Fenderson.  The Veteran has not submitted lay statements concerning the severity of his hearing loss.  

	ii. Tinnitus

On VA examination in November 2012, the Veteran reported tinnitus.  He indicated that he used fans and radios to mask out the tinnitus at night but it was not helping and affected his sleep.  

Recurrent tinnitus warrants a 10 percent evaluation.  38 C.F.R. § 4.87, Diagnostic Code 6260.  Only a single evaluation is to be assigned for recurrent tinnitus, no matter whether the sound is perceived in one ear, both ears, or in the head.  Id. at Note (2).  The 10 percent evaluation assigned in this case is the maximum schedular evaluation available for tinnitus.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's interpretation that one 10 percent rating is warranted for tinnitus).  There is no legal basis upon which to award a schedular evaluation in excess of 10 percent. 

As a schedular evaluation in excess of 10 percent for tinnitus is not authorized under the law and regulations governing veterans' benefits, the appeal for a higher initial rating must be denied.

As to both issues, the Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2014).  On review, the referenced diagnostic codes contemplate the Veteran's hearing loss and tinnitus, to include consideration of audiometric findings and speech discrimination, as well as the impact of recurrent ringing in the ears.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  The Veteran is only service-connected for bilateral hearing loss and tinnitus and the Board has considered both disabilities in determining whether referral for extraschedular consideration is warranted.  See id.  

There is no indication that the Veteran is unemployable due to service-connected disability nor does he contend as such.  Accordingly, the Board declines to infer a claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Effective dates 

The Veteran appealed the effective dates assigned for service connection for bilateral hearing loss and tinnitus.  He has not offered any contentions as to why an earlier date is warranted.  

The assignment of an effective date for an award of service connection is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 38 U.S.C.A. § 5110(a).  However, if a granted claim is filed within one year of the Veteran's discharge or release from active service, the effective date shall be the day following the date of such discharge or release.  38 U.S.C.A. § 5110(b).

The implementing regulation, 38 C.F.R § 3.400, states that the effective date for an award of compensation based on an original claim for service connection or a claim reopened after final disallowance will be "the date of the receipt of the claim or the date entitlement arose, whichever is later."  If the claim is received within 1 year after separation from service, the effective date will be the day following separation from active service.

As to what constitutes a claim, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155 (2014).

Review of the record shows that a VA Form 21-526, Veteran's Application for Compensation and/or Pension, was received on March 20, 2012.  At that time, the Veteran claimed service connection for hearing loss.  The issue of service connection for tinnitus was inferred based on his subsequent VA examination.  

The Veteran was discharged from service in October 1994 and he did not file a claim within one year.  The March 2012 application is the Veteran's original or formal claim for compensation and the record does not contain an informal claim within the one year prior.  Under these circumstances, the date of claim controls and there is no legal basis for assigning an earlier effective date for the grants of service connection for hearing loss and tinnitus.  






ORDER

An initial compensable rating for bilateral hearing loss is denied.  

An initial rating greater than 10 percent for tinnitus is denied.  

An effective date earlier than March 20, 2012, for the grant of service connection for bilateral hearing loss is denied.

An effective date earlier than March 20, 2012, for the grant of service connection for tinnitus is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


